 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDMurbro Parking,IncandService Employees International Union,Local 200,AFL-CIO Case 3-CA-1052327 August 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 February 1985 Administrative Law JudgeWilliam F Jacobs issued the attached supplementaldecisionThe Respondent filed exceptions and asupporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the supplemental decision and the record in light of the exceptions andbrief and has decided to affirm the judge s rulings,findings, and conclusions as modifiedThe judge found that discriminatee LawrenceReil admitted he did not search for work fromJune to September 1982 However, Red's last recorded application for work in the second quarterof 1982 was on 13 May He admitted that for atleast part of May, not pertaining to the first dayof May, maybe halfway through, maybe the end,"he stopped looking for work The preponderanceof the evidence, therefore, shows that for the last 2fullworkweeks of May (17-21 and 24-28 May)Reil refrained from looking for work and that theRespondent is entitled to an additional deductionfrom the gross backpay due for that quarter Accordingly,we find that Reil is entitled to $16,893rather than $17,161 as found by the judgeORDERThe National Labor Relations Board orders thattheRespondent,MurbroParking,IncSyracuse,New York its officersagents, successors, and assigns shallpay to LawrenceReil $16,893 plus interest asprovided inFlorida Steel Corp,231 NLRB651 (1977),less taxwithholdings required by Federal and state lawRobert A Ellison Esqof Albany New York, for theGeneral CounselHarrison V Williams Jr Esq (Williams and Drexler)ofSyracuse New York for the RespondentSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEWILLIAM F JACOBS Administrative Law Judge Thissupplemental proceeding was instituted for the sole purpose of determining the amountof backpaydue discndeniedmanatee Lawrence Red under the Board s Order in 266NLRB 1133 dated July 26 1983 and enforced by theCourt of Appeals for the Second Circuit on February 231984No agreement having been reached as to the amountof backpay due the Regional Director for Region 3issued a backpay specification and notice of hearing onMay 7 1984 Respondent on May 14 1984 filed ananswer thereto admitting in part and denying in part theallegations of the specificationOn May 16 1984 Respondent filed a motion for deposition to take the deposition of Red This motion was denied on May 21 1984appealed on May 25 1984 with the appeal denied onJune 20 1984 1On June 27, 1984 a hearing was held before me inSyracuseNew York The General Counsel and Respondent were represented by counsel at the hearing Allpartieswere afforded full opportunity to participate inthe proceeding Briefs were filed by the General Counseland Respondent and have been considered The issues asframed by the backpay specification and Respondent sanswer are1Whether the discnnunatee Lawrence Red receivedany interim earnings between the date of his dischargeand the date the backpay period ended2Whether Red made a reasonably diligent search forinterim employment3Whether the backpay period was tolled in March1984 with Respondents initial offer of reinstatement orinApril 1984 with its second offer of reinstatement4Whether Reil removed himself from the labormarket and in effect waived reinstatementOn the entire record in this case including my observation of the witnesses and after due consideration of thebriefs filed by the parties I make the followingFINDINGS OF FACTBackgroundRed obtained employment with Respondent in December 1980 and was discriminatorily discharged June 151981The record indicates that Red completed 11 yearsof schooling after which he joined the military servingas a corpsman in the Army He was honorably discharged in 1954 after having been awarded the BronzeStar in the Korean conflict From 1954 to 1957 Redworked on paper machines at the Newton Falls PaperCo In 1957 Red enlisted in the United States MarineCorps where he served until January 23 1970 at whichtime he received once again an honorable dischargeWhile serving in the Marines Red obtained training inmine warfare demolition and camouflage and later instructed and trained others in these areas In 1961 he wastrained at the naval school in Memphis in aviation mechamcs specializing in helicopter maintenance He servedtwo hitches in Vietnam where he flew 187 combat missionsDuring his combat duty Red was wounded in thelegand adversely affected by the chemical Agent'Respondent renewed its motion at the hearing but it was again276 NLRB No 9 MURBRO PARKINGOrangewhich he manually handled while mixing thesubstance and while spraying enemy areas His handlingof Agent Orange resulted in scaling of his scalp andhandsThough he currently takes medication for thescaling he still may not put his hands in water over prolonged periods of time because it causes his skin to peelReil receives $118 per month as payment for a 20 percent service disability 10 percent for loss of hearing inhis left ear due to working on jet aircraft and 10 percentfor an injury to his left foot These payments are sent directly to his bankIn addition to his service connected disabilitiesRedalso suffers from high blood pressure which he has hadfor about 4 years The high blood pressure causes him tohave dizzy spells particularly when he inhales gasolinefumes or when he raises his head after having it downlow The dizzy spells also keep him off ladders as does aproblem which he has with his right knee which he hurtwhileworking for Respondent and which was laterfound to be permanently arthritic Similarly since theknee will not bend Reil cannot crouch In addition to hisknee Red s right arm was also lately found to be arthntisFinallyRed suffers from conjunctivitiswhich forceshim to wear dark glasses because he cannot stand brightobjects or glare Though Red s physical disabilities havenot completely removed him from the jot) market theGeneral Counsel argues that they severely limit his employment prospects I agree and note that most of Red sphysical problems afflicted him before and while he wasemployed by RespondentWhile Reil was still in the service while on leave hewould visit Star Lake New York where he helped theowner a personal friend maintain the Lakeview Hotelby doing odd jobs-screening windows cleaning out thegarden shoveling snow etc He was not paid for thiswork but did it because he considered this place hishome away from homeReilwas so engaged from1970 through 1973From 1973 to 1975 Reil was employed as a truckdriverwith a Class I license Between 1975 and 1979 he lived ata rooming house for men owned by the mother of afriendThere he did maintenance work-made small repairs replaced light bulbs and fixtures cut grass tookout garbage did cleaning replaced windowpanes didsmall plumbing jobs and worked as a general handymanReil was not paid for this work and in fact paid $15 perweekrentWhen the owner died Red moved out andwent back to Star Lake where he remained for a coupleof months Subsequently he returned to Syracuse Herehe found a room where he was also given meals fromtime to time In return for these he paid $20 per weekand performed certain maintenance choresWork for MurbroIn December 1980 Red began working for Murbro asa lot checker a job he maintained until his discrimmatory discharge the following June On this job he walkedto and from work a half mile each way His job was toservice five or six lots between the hours of 7 30 a mand 3 30 p m Between 7 30 and 9 a m he helped otherattendants park customers' cars Thereafter it was Red sjob to service the various payment boxes installed at the53lotswhere there were no attendants on duty He wouldcheck the license plates of cars parked in the lot andcompare them with the list Then he would open theback of the payment box and throughaplexiglasswindow check the amount of money deposited Therewere 10 rows of 10 parking spots After checking eachone he would flip the lever and the money in eachwould drop down into the bottom drawer which wasunder lock and key He would then make a note in hisreport and go on to perform the same duties at the nextlotRed made three rounds per day each round beingabout 3 miles and taking about an hour The money inthe payment boxes was collected each day at 12 30 p inby people other than Red Red was 49 years old whenterminated1Interim earningsIn its answer Respondent admitted that the formulaused in the backpay specification was a proper one Respondent however challenged the statement containedtherein that Red received no interim earnings during therelevant period i e between June 15 1981 his date ofdischargeand April 11 1984 the date the GeneralCounsel alleges to be the first operative offer of reinstatement But despite Respondents assertion the recordcontains no evidence that Red obtained any interim earnmgs and I find the backpay specification correct in thisrespect2 Search for interim employmentAccording to the credited testimony of Red he madenumerous attempts at finding interim employment duringthe relevant period Thus Reil testified that he visitedthe unemployment office to look at the viewers on theaverage of twice each week weather permitting He wasinterested in any job that would not affect his health 2He found a few but in each case experience was requiredwhich Red did not possess He visited the employmentoffice on East Salina to be interviewed but received noleadsHe consulted newspaper ads and made followupphone calls concerning maintenance or dishwashing jobsbut was unsuccessful In addition to these followup typeof inquires Red made many random visits3 to variousprospective employers sometimes in connection with personal businessatother times spontaneouslymerelywalking in off the street These visits were noted on thebottom of a kleenex box which he kept in his car andlater transferred toSearch for Work forms supplied bythe Regional Office of the BoardBesides the places where Red actually did apply forwork he was questioned as to why he did not apply foremployment at other places where he could have utilizedsome of the skills he learned in the service In reply tothese questionsRed credibly testified that there were fewplaces to seek employment in connection with helicopter2Red did not seek to obtain employment as a tractortrailer driver because it would require loading and unloading and his high blood pressurewould not permit heavy liftingL a AlthoughRespondent in its brief attacked the random nature ofReil s inquires the Board hasfound this type of jobsearch adequatewhere made in good faithS ENichols of Ohio258 NLRB 1 (1981) 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance and in this field equipment and maintenancetechniqueswere constantly being updated while Redhad over the years let his abilities become outmoded sothat his knowledge was no longer of use As for hisknowledge of demolition and explosives he explainedthat military and civilian explosives were entirely different and he had no experience whatsoever in the use ofdynamite and other types used in civilian constructionworkFinallywhen asked why he did not utilize commercialemployment agencies Red stated that they required a $60feewhich he did not have His knowledge of this facthowever implies that he looked into this possibilityAn analysis of record evidence both testimonial andwritten indicates the following1981 Third and Fourth QuartersThroughout the third and fourth quarters in 1981 Redlooked at the want ads in the newspaper at least twiceeach week particularly on Mondays when the ads firstcame out but sometimes three or four times in a weekHe contacted prospective employers where he felt interested in the job mostly apartment complexes for maintenance jobs These numbered between four and six callsRed identified several of these apartments as the NorthStarApartmentsBearRoad Apartments and WolfStreetApartmentsAllwere contacted by telephonesinceRed did not have a car at the time None washiringIn July 1981 Red sought work at the Magic Car Washwhere he spoke in person to the manager He was toldthat there was a waiting list for employment For thisreason Red did not bother to fill out an application Alsoin July 1981 Red applied for work at the All Right Parking Garage He spoke in person to the supervisor in thelatter s office filled out an application and left it withhim but never heard from him though he left his phonenumberDuring 1981 Red made a number of phone calls andpersonal visits to various prospective employers dottingdown the names of employers personally contacted in anotebook which he subsequently lost He did not notedown telephone contacts Reil did not receive the NLRBSearch for Work forms until later and with thepassageof time forgot the names of most of the places he hadcontactedAccording to Red he registered with the New YorkState Employment Agency (NYSEA) during this periodand visited its office and looked at its viewer everyweekVisitsare particularly noted in Red s writtenrecords for July 2 and 8 August 26 October 14 November 14 and December 12 and 28 After Red s unemployment benefits ran out on December 23 he visited theNYSEA many times but did not bother to record all ofthe visitsNothing came of Red s viewing of availablejobs at NYSEA because most of the jobs required expenence which Red did not have1982 First QuarterDuring the first quarter of 1982 Red made the followmg unsuccessful random job inquiries [an asterisk denoteswritten application]PlacesDatesRite Aid Pharmacy(Salina)1/28/82Rite Aid Pharmacy(South Warren)1/28/82*P & C Store42/03/82*At P & CRed applied for any position available butwas primarily interested in a drivingjobHoweverwhen he found out that the drivingjob also required himto load and unload he was not as interested in it becauseof the physical restrictions dictated by his high bloodpressureOverhead Door Co2/11/82Owl Surplus2/''/82Dairylea CoAbout Mar 8 1982*operative5VA Hospital(Security guard)3/16/82*Reynolds Gas Station 3/24/82In addition to the above Red also made phone calls toother employers during the first quarter of 1982 butcould not recall the names of any of them He also continued to visit the New York State Department of Laborand NYSEA twice per week but found nothing He alsocontinued to read newspaper ads and to follow up withphone calls to some ads without results1982 Second QuarterDuring the second quarter of 1982 Red applied at thefollowingJanitorial Svc Inc4/08/82'Canada Dry Bottling4/13/824Respondent called as its witness Kevin Paquin manager of store employee relations at P & C who testified that he had gone through theapplications on file at the store and did not find one for Reil He alsotestified that neither he nor anyone at the store knew Reil HoweverPaquin admitted that applications at P & C are discarded after 13 monthsMoreover it is quite possible that the individual with whom Red spokeat P & Cwassomeone other than Paquin or those with whom he spokeconcerning Reil s applicationInland Empire Meat Co255 NLRB 1306(1981)Neelys Car Clinic255 NLRB 1420 (1981)I therefore find Paquin s testimony of little assistancesRespondent presented as its witness Ronald Zlotnick,fluid milk division controller at Dairylea. Zlotnick testified that he had searched forany applications submitted by Red back to November 1981 but foundnone He testified at one point that applications were kept for 2 yearsplus the current fiscal year while at another point he testified that it wascustomary to tell applicants that their applications would be kept on filefor at leasta yearReil was subjected to vigorous cross-examination concerning his application at Dairylea. He convincingly testified how he vis-ited the Dairylea plant,describing with great particularity the location ofthe office where he filled out and submitted the one page application tothe female employee in charge at the counter Zlotnick confirmed thatthe company s application was indeed just one page and though availableto do so did not take issue with Red a description of the location of theapplication officeClearly Red had been there and I find that he did infact,file an application with Dairylea as he testified,Zlotmck s testimonynotwithstanding MURBRO PARKINGCapital Dry Cleaning4/15/82Goldberg Furmturea4/22/82*Holiday Inn4/27/82Sears Roebuck5/13/82According to Red when applying for work at theabove places he requested any kind of work at all ratherthan any one specific job Some of these contacts weremade inperson others by phone Red admitted that because school was out in June and the labor market wasflooded with teenagers he joined the ranks of the discouraged unemployed and did not search for work untilSeptember1982 Third QuarterAfter the school children returned to school Redagain began searching for employment despite his receiptof extended FSC benefits beginning as of September 13and continuing through November 10 1982Burdick ToyotaIroquois Tire CorpMarsellus Casket Co9/17/829/21/829/22/82*1982 Fourth QuarterMondo s Restaurant10/01/82Purolator CourierSystem'10/08/82Smith s RestaurantSupply Co(warehouse)10/13/82Williams Restaurant10/22/82CoyneIndustnalLaundry11/05/82Red testified that as of November 15 he stoppedsearching for work because of his arthritic knee and theweather and he did not begin the search again until January 1983 81983 First QuarterRed received2 weeks FSCbetweenJanuary 10 and26 1983Carl s Drug Store8 James Stone comptrollerof GoldbergsFurniture testified on behalfof Respondent Stonewho isin charge of personnel matters, stated thathis files contained no recordof Red sapplication but admitted that apphcations were not kept more than 6 months before being destroyedRed testifiedthatGoldbergoperates a van but the job requires liftingand loading so he was more interested in maintenance work Stone confirmed that drivers and their assistants were required to load and unloadthe trucks thus lending credenceto Reils testimony that he had in fact,applied Stone also stated that thecompany doesnot have any generalmaintenance employeesrRedapplied fora driver s position here because heavy lifting was nota problem8AlthoughRed initially testified that he ceased searchingforworkduring the period November 15 through December 1982 he subsequentlybecame confused and agreed with Respondents counsel that this periodextendedto Februarybecause the document was received in the Regiona]Office February2However the date the document was received inthe RegionalOffice in no way provesthat Red did not seek employmentprior to that time Indeedother recordsindicate he sought employmentseveral timesin January and I so findS Geddes1/11/83Carl s Drug StoreAnondaga1/13/83Carl s Drug StoreGenesee1/15/83Forsyth Motors Inc1/21/83Longos Food Service(delivery or anyjob)1/26/83Kenny s Appliance(LiverpoolNY)1/28/83Howard Johnson2/02/83Charwell s Foods2/06/83Burger King(mainteniance)2/08/83Alcoa2/22/83*K Mart3/01/83Millbrook DivisionDistribution3/7 & 8/83Outdoor Store3/17/83Dome Hotel3/17/83Diet Center(maintenance)3/22/83Ida Benderson(maintenance orcleaning)3/25/8355Itmay have been during this quarter that Red soughtwork dnvmg for Di dee Diaper Service as a driver Hegot the lead from the State at some time while he wasreceiving FSC benefits He filed an application but beardnothing1983 Second QuarterCarrierBuildingService4/04/83Carrier Circle Annex4/07/83Saunders& Son Inc(cleanup work)4/09/83Graphic Arts Supply4/11/83Any Cab Co 94/17/83BarrowWholesaleCo (maintenancerepair cleaning)4/20/83Calgon4/22/83Wamwnght Photo4/24/83Worldwide Doors4/25/83Siegfried Upholstery5/02/83Sibley Depart Store5/09/83RiteAid Pharmacy5/10/83Putt Putt Golf5/13/83Napa Distillery5/17/83Nabisco Inc5/19/83Eco Works5/26/83Fleetwood Drywall5/30/83Yardman Lawn Inc6/03/83Syracuse Plywood6/06/83Henry Frank Leather6/07/839Although Red did state that he was not really that interested in dnvmg a cab because of the paperwork involved and the recent murder of acab driver he nevertheless did apply for a job at this place of business 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDSyracuse Lumber6/11/83CentralRestaurantSupplies6/16/83Popcorn Supply Co6/18/83Inland Supply6/19/83Upstate Sewing Sales6/21/83Central Fence6/23/83Taylor Rental6/25/83Tino s Restaurant6/28/83In addition to the above listed potential employersReil also visited the NYSEA on April 27 and May 11and 271983 Third QuarterDuring the third quarter of 1983 Red continued tosearch for employment but discontinued making a written record of where he sought employmentWithoutsuch written records he was unable at the hearing to remember where he looked He continued however toread the want ads twice each week and to visit the employment service twice each week and check the viewers Still Red was unsuccessful in obtaining work1983 Fourth QuarterKings Gate WestAptsCamillusNYNovemberAllied LaundryCamillus or SalvayA third aptcomplex(name unknown)University Club(maintenance)NovemberThrough thisperiod Red continued on occasion tocheck theviewers atthe NY State labor office1984 First QuarterMidtown Plaza Apts(maintenance)2/84John Laurence StudioApts (maintenance)2/84Chnsto s Restaurant2/84'Nettleton ShoeCompany2/84During the first quarter of 1984 Red did not keep written records but recalled the above contacts He continued as before to occasionally visit the New York StateLabor Office to check the viewers He continued to doso in April until he was offered reinstatementThe above evidence summarized indicates that in theperiod of time June 15 1981 to April 11 1984 Reilmade 75 specifically identified contacts with prospectiveemployers and he credibly testified to having made numerous other personal and telephone contacts withothersAdditionally he visited state unemployment andemployment offices to scan viewers and to be interviewed for available positions Finally he made use ofnewspaper want ads making phone calls or visiting po-tential employers named therein Considering Red s ageand physical disabilities 10 I find that he made reasonableefforts toward finding interim employment" while Respondent failed to show that there were suitable jobs inthe area of which Reil was aware yet ignored or jobswhich he was offered but rejected 12 Respondent thusfailed to show that Reil willfully incurred loss by a clearly unjustifiable refusal to take desirable new employmenta burden which must be borne by Respondent in orderto mitigateits backpay liability 133The offers of reinstatementPrior to March 1984 Red was not offered reinstatementThen by letter dated March 22 1984 counsel forRespondentoffered Red a job as parking attendant withMurbro a position somewhat different from the job oflot checker which hadbeen Reil s atthe time of his terminationRed testifiedwithout contradiction that thejob of lot attendant required the handling of moneywhereas the job of lot checker did not Red rejected theoffer because he was afraid of handling the Company smoney He feared that the supervisor with whom he hadhad previous difficulties and about whom he had voiceddissatisfactionwould be in a position to frame him withregard to the handling of money and tickets It was because of this distrust of his supervisor that Red turneddown the offer of the alternative position but agreed toaccept reinstatementto his old jobBy letter dated April 11 1984 Respondent throughcounsel offered Red reinstatement to his original position of lot checker The General Counsel urges this dateas the proper cutoff date for purposes of determiningbackpayInasmuch as it is quiteapparent that Red soriginal job was available in March when Respondent offered the alternativepositionRed was within his rightsin rejecting the March offer of reinstatement An employer does not have the option of choosing asubstantially equivalent job where the discrnninatee s former jobis stillextant 14April 11 1984 is the proper cutoff date4 Reil s self removal from the labor marketRed freely admitted during testimony that he hadwithdrawn from the labor market and had failed tosearch for interim employment during the period JuneJuly and August 1982 and from November 15 throughDecember of the same year Suitable deductions frombackpay due for these periods will be recommendedDefensesThe Testimony of George PanacciAt the hearing Respondent called George Panacci totestifyPanacci director and branch manager of Craw10 CfMastroPlasticsCorp136 NLRB 1342 (1961)11Flue Chief Inc258 NLRB 1124 (1981)12Ibid1' Phelps Dodge Corp v NLRB313 U S 177 (1941)Aircraft & Hehcopter Leasing & Sales227 NLRB 644 (1976) enfd 570 F 2d 351 (9thCu 1978)14Baker Mfg Co269 NLRB 794 (1984)Burnup & Slurs Inc256NLRB 965 (1981)DeLorean Cadillac231NLRB 329 (1977) modified614 F 2d 554 (6th Cu 1980) MURBRO PARKINGfordRehabilitation Services testified as a vocationalexpertAs such in the course of his professional workhe offers assessments concerning the rehabilitation needsof the industrially injured in both medical and vocationalareasHe statedOur primary responsibility is to coordinate servicesprovided to the industrially injured assist them tomaintainmedical stability and then return them tothe labor market consistent with their age educationtrainingwork experience and any physicallimitation that they may have because of their conditionPanacciwho frequently testifies at hearings rendersobjective vocational opinions as to the employability ofan individual given certain facts and conditions in a particular case and also as to the existence of jobs in agiven area locally and nationally Applying his specialknowledge to the instant case Panacci offered his opmion as to the employability of Reil from July 1981through the date of the hearing He determined thatthere were 1191 jobs available including 38 parking lotattendants jobs in the Syracuse area between July 11981and December 31 1981 for which Reil wouldhave been qualifiedThese also included 23 jobs formaintenance/repair work 147 openings for institutionalcleaners and 23 jobs for laboratory equipment cleanersHe also determined that between July 1981 and June1983 there were 3256 selected job openings for unskilledworkers in the maintenance and mechanical fields jobssimilar to those found available during the earlier periodFinally Panacci testified that he had taken into consideration Reil s age and training and in a study of the periodJuly 1981 through September 1982 concluded that by dividing the number of jobs available by the number of applicants he could determine the probability of Reil s suscessfully obtaining employment in certain specified jobsifhe had applied for them Among other findings heconcluded that because there were more job openingsthan there were job applicants, if Reil had applied forany of the following jobs he would have had a 100-percent probability of being successful in obtaining employment caretaker dining room attendant locker room attendantmerchant patrolleryardworkercanneryworker or laborer in the electroplating industryAndhad he applied for a job as parking attendant which mcidentally he had he would have had an 80-percent probability of successPanacci offered tables and statistics to prove the easeof obtaining employment in the Syracuse area and concluded that Reil with reasonable diligence should havebeen able to secure employment between July 1981 andJune 1984 However there is no evidence in the recordthatReil was aware of the existence of these openingsnor as admitted by Panacci is there any guarantee thatifReil had applied he would necessarily have beenhiredMoreover there is no evidence that the terms andconditions of employment at these allegedly availablejobs were such that Reil would have failed in his duty tomitigate his losses had he refused these jobs For these57reasonsI do not feel that Panacci s expert testimony is ofparticularvalue 15Mark WilliamsAttorneyMarkWilliamswas called to testify onbehalf of RespondentWilliams testified how at thebehest of Respondents counsel he had undertaken astudy of jobs advertised in the Syracuse Post Standardduring various periods between June 12 1981 throughDecember 31 1982 with particular emphasis on jobswhich required no experience jobs in which Reil alreadyhad experience and jobs which offered to provide trainingFrom his study he drew up three tables Table Ishowed that between June 12 and October 31 1981based on a 3-day per week study there were available109 jobs in 17 different categories Table II showed thatbetween November 12 1981 and December 31 1982based on a 2-day per weeksurveythere were 124 jobsavailable in 16 categories Table III was merely a combination of Tables I and II Respondent argues that the existence of these openings including many parking lotjobs is conclusive evidence that Reil failed to use reasonable diligence to secure comparable employmentRecord evidence indicates that Reil read newspaperads just as did Williams and that after determining whichwere suitable contacted those prospective employerswithout successfully obtaining employment Reil s expertence appears to support Board decisions that stand forthe proposition that the mere existence of newspaperwant ads does not establish that the jobs would havebeen available when and if Reil applied or that he wouldhave been selected for any available positions 16Waiver ofReinstatementOn one of the early Search i 7 for Work forms suppliedto Reil by the Regional Office on the reverse side Reilmade several notations concerning his efforts to find interm employment his physical disabilities and his dissatisfactionwithRespondent and with his exsupervisorwhom he referred to as the axman He notedMy concept of this case from the beginning was notbackpay bLt being fired without good cause So inconclusion if this destroys my case I have no regrets I wouldn t go back to Murbro for twice thehourly wageReil testified that when he wrote the above he was perturbed and angry about being fired and what he meantwas that he did not want to work for the supervisornamed in the notation Reil testified that he continued tofeel that way about his supervisor right up until the dayhe received the offer of reinstatement in the letter datedApril 11 1984 However on March 1 1983, Reil wrote'6Garrard Convalescent Home220 NLRB 450 (1975) affd 548 F2d134 (6th Cr 1976)S.E Nichols of Ohio, Inc258 NLRB 1 (1981)Tnangle Skeet Metal Works267 NLRB 650 (1983)16 Airport Service Lines231NLRB 1272 (1977)affd 589 F 2d 1115(D C Cr 1978) AmshuAssociates234 NLRB 791 (1978)Highview Inc250 NLRB 549 (1980)Triangle Sheet Metal Workssupra17Apparently in 1981 or early 1982 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the Board agent who tried the underlying unfair laborpractice case concerning his desire to return to workWith the unemploymentsituationand the jobmarket shortage as it is I am still interested in returning to work forMurbro [and backpay]Imust admit though working with liars in a staleatmosphere unwanted disliked etcwill be extremely difficultThe March 1 letter appears to support his testimony thathe still wanted his job though he would dislike workingfor the same supervisor and that his written statementabout not going back for twice the hourly wage wasmade out of anger rather than considered judgmentRespondent takes the position that the statement madeby Reil amounted to a waiver of his right to reinstatement and that such statements as a matter of law constitute a withdrawal from the labor marketDespite Respondent s stated position and the cases cited in its briefIfind that Board law does not support that position Onthe contrary it is quite clear under Board law thatReil s statement did not constitute a waiver of his rightto reinstatementWe consider it clear that such a statement [made]prior to Respondents offer [of reinstatement] couldnot manifest an unequivocal resolve not to acceptreinstatementBoth in order to preserve the publicinterestinRespondentsmeaningful compliancewith our order and to safeguard a discriminatee srightswe consistently have discounted statementsprior to a good faith offer of reinstatement indicating unwillingnessto accept reinstatementWe aremindful of the fact that suchstatementsmay reflectonly a momentary state of mind that is subject tochange prior to an offer of reinstatement suchstatements are in the nature of answers to a hypothetical question and the discriminatee s expressionmay have been made in the heat of dissatisfactionwith his treatment by Respondent IsClearly Red s situation falls within the parameters of thecited case I therefore find no waiver of reinstatementever took placeSubpoenaed RecordsAbout June 19 1984 Red was served with a subpoenarequiring the production of certain bank records 119 Sub18HeinrichMotors166 NLRB 783 (1967) affd 403 F 2d 145 (2d Cir1968) See alsoLyman Steel Co246 NLRB 712 (1979)19Other documents were also subpoenaed Reil brought some of thesewith him to the hearingwhileothers e g income tax returns were nonexistent because he had not filed returns sinceshortlyafter his terminasequent to receipt of this subpoena Red accidentallythrew away the requested documents At the hearingRed offered to obtain copies of these documents from hisbank and produce them the following day at the hearingHowever inasmuch as the hearing was scheduled toclose that day it was decided to reserve an exhibitnumber (R Exh 2) for the forthcoming bank recordswith the understanding that if they were not subsequently received an adverse finding might be drawn It wasfurther agreed that if the documents were produced andRespondent desired to adduce additional testimony concernmg the records a motion to reopen the hearing forthat purpose would be entertained All parties agreed tothis arrangement on the recordSubsequent to the closing of the hearing the bankrecords were received Respondent made no motion toreopen the record No adverse finding is warrantedConclusionBased on the foregoing and the entire record herein Ifind that the total net backpay due Red is as followsYearQ rGrossEackpayInterim EarningsDeductionsNet Backpay81 2S 3216000$321 6081 31768 80001768 8081-41768 80001768 8082 11715 20001715 208221742000580602011614082 31768 8001179 20215896082-41768 80088440228844083 11715 20001715 2083 21742000017420083 31768 80001768 8083-41768 80001768 8084-11742000017420084-2214400021440$1716100[Recommended Order omitted from publication ]tion at Murbro At the time the hearing closed there was no issue outstanding concerning subpoenaed documents other than the bank records20Deduction is based on Reds failure to seek employment in June198221Deduction is based on Reil s failure to seek employment in July andAugust 198222Deduction is based on Reil s failure to seek employment betweenNovember 15 1982 and December 31 1982